Citation Nr: 0105652	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance under 
38 U.S.C.A. § 1922(a) (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 administrative decision 
of a Regional Office (RO) and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a).  The veteran filed a 
timely notice of disagreement, initiating this appeal.  He 
was provided a statement of the case, and responded with a 
timely VA Form 9, substantive appeal.


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, in June 1971 for a schizophrenic 
reaction, and he was so notified; this grant represents the 
veteran's only award of service connection.  

2.  In April 1999, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  The veteran was competent during the period from June 
1971 and June 1972, and the veteran has been competent at all 
times since May 1990.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 2000); 38 C.F.R. 
§ (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was separated from active military service in 
January 1971 following a medical board determination that he 
was unfit for service.  The military medical board, composed 
of three medical doctors, diagnosed the veteran in its 
January 1971 with a schizophrenic reaction, acute 
undifferentiated type, moderate.  However, he was found to be 
competent.  His service medical records also demonstrate that 
he was hospitalized from October 1970 to December 1971 for 
psychiatric treatment, and he was found to be competent 
during his hospitalization period.  

In a June 1971 rating decision, the veteran was awarded 
service connection for a schizophrenic reaction.  No copy of 
the notification letter to the veteran is associated with the 
claims folder.  

Of record is a December 1971 letter from Dr. H.D., M.D., who 
began treating the veteran in June 1971.  The doctor 
described the veteran as possessing a "tenuous psychiatric 
status," but did not describe him as incompetent.  

The veteran was afforded VA hospitalization in December 1971, 
with symptoms of anxiety and confusion.  He left the hospital 
on his own against medical advice after 3 days.  Anxiety 
neurosis, severe, was diagnosed, but he was found "probably 
competent" for VA purposes.  

The veteran was again hospitalized for psychiatric treatment 
in February 1972 following an acute schizophrenic episode.  
He was noted to be suffering from delusional thoughts of a 
persecutory nature, but his state improved with medication 
and treatment.  He left the hospital against medical advice 
after approximately a week's treatment, but was described as 
competent for VA purposes.  

The veteran was next examined by a VA psychiatrist in April 
1973.  He continued to exhibit anxiety and confusion, along 
with feelings of persecution, but the examiner found him 
competent.  His diagnosis of a schizophrenic reaction, 
chronic, was continued.  

In October 1975, the VA made a finding that the veteran was 
incompetent to manage his funds, and initiated proceedings to 
appoint a guardian for him.  This finding was based on an 
October 1975 social survey which found the veteran had a 
history of financial mismanagement, and would benefit from 
his funds being placed under some type of control.  Also of 
record was an October 1975 letter from Dr. F.B., M.D., a VA 
psychiatrist who had treated the veteran on an intermittent 
basis since January 1972.  According to the doctor, the 
veteran was "incompetent to handle funds for VA purposes," 
and would benefit from the appointment of a guardian.  Dr. B. 
did not specify at what time the veteran became incompetent, 
or if he had been incompetent since the date of his initial 
treatment with the doctor.  Based on this evidence, a 
conservator was appointed to manage the veteran's financial 
benefits.  

The veteran was again allowed to manage his VA funds after a 
May 1990 VA psychiatric examination found him to be competent 
for such purposes.  The psychiatrist awarded the veteran a 
Global Assessment of Functioning (GAF) score of 65, 
indicative of mild symptomatology.  A January 1990 report by 
a VA field examiner also described the veteran as competent 
for the purposes of the management of his financial benefits.  
A December 1991 VA psychiatric follow-up evaluation confirmed 
his continued competency for the purposes of financial 
management.  Subsequent VA psychiatric examinations in August 
1997 and September 1997 also found the veteran competent for 
VA benefits purposes.  

In August 1997, the veteran legally adopted a son.  He 
affirmed himself in a state circuit court to be competent, 
and was so found by the court.  

The veteran filed a claim in April 1999 for Service Disabled 
Veterans (RH) Insurance.  That same month, the RO denied the 
veteran's insurance application, finding it was not filed in 
a timely manner.  The veteran responded with a May 1999 
notice of disagreement, initiating this appeal.  In his 
notice of disagreement, the veteran stated that he was never 
informed of his eligibility to filed for RH insurance, or the 
need to file his application within a certain time period.  
He also alleged that his diminished mental capacity due to 
his service connected psychiatric disability should prevent 
the time limit from tolling.  The veteran was afforded a July 
1999 statement of the case, and responded with a July 1999 VA 
Form 9, perfecting his appeal.  A personal hearing was 
initially requested by the veteran, but this request was 
later withdrawn in writing, and no such hearing was ever 
held.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to Service Disabled Veterans Insurance (RH) 
insurance when it is determined that he has a potentially 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 1999).  Public Law 102-86, § 201(a)(1) changed 
the previous one-year application period to two years 
effective September 1, 1991.  RH insurance is designed to 
benefit disabled veterans who might not otherwise qualify for 
private life insurance coverage.  However, should an eligible 
veteran desire this benefit, he or she bears the obligation 
to file a timely application for such insurance.  The law 
does not require the VA to provide notice of eligibility for 
this benefit, and such lack of notice does not toll the 
statutory application period.  38 U.S.C.A. § 1922(a) (West 
1991 & Supp. 2000); see Hill v. Derwinski, 2 Vet. App. 451 
(1991), Saunders v. Brown, 4 Vet. App. 320 (1993).  

The only statutorily-recognized exception to the application 
deadline is based on the veteran's competency; if an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within one year after 
a legal guardian is appointed, or within one year after the 
removal of such mental incompetency.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 2000).  A mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including entering into contracts.  38 C.F.R. § 3.353 (2000).  
Where there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353 (1999).  

In the present case, the veteran has alleged that he was 
neither informed of his eligibility to apply for RH 
insurance, nor had the mental competency to make such an 
application.  For the reasons to be discussed below, the 
clear preponderance of the evidence establishes that the 
veteran's application for RH insurance was untimely, and his 
appeal must be denied.  

Considering first his assertion that he was not made aware of 
his eligibility for RH insurance, the U.S. Court of Appeals 
for Veterans Claims (Court) has held on several occasions 
that the VA has no statutory duty to specifically inform 
veterans of their possible eligibility for this benefit, and 
a failure to provide such notice does not toll the statutory 
deadline.  38 U.S.C.A. § 1922(a) (West 1991 & Supp. 2000); 
see Hill v. Derwinski, 2 Vet. App. 451 (1991), Saunders v. 
Brown, 4 Vet. App. 320 (1993).  

Next, the veteran argues that his schizophrenia, for which he 
has been awarded service connection, rendered him essentially 
incompetent to apply for this benefit during his eligibility 
period.  As noted above, a finding of incompetency tolls the 
eligibility period; under the law at the time, an application 
for insurance could be filed within one year after a legal 
guardian is appointed, or within one year after the removal 
of such mental incompetency.  38 U.S.C.A. § 1922 (West 1991).  
However, the veteran was awarded service connection, with a 
compensable initial rating, for a schizophrenic reaction in 
June 1971, and under the law in effect at the time, had until 
June 1972 to make his application.  He was not found 
incompetent for purposes of managing his VA benefits until 
October 1975, well beyond the June 1972 deadline.  

The medical evidence from the early 1970's suggests the 
veteran was competent during his period of eligibility for RH 
insurance.  A military medical review board found him 
competent in January 1971, albeit also possessing a diagnosis 
of schizophrenic reaction.  He was described at the time of 
his VA hospitalization in December 1971 as "probably 
competent," and upon his subsequent February 1972 VA 
hospitalization, he was again found competent.  A December 
1971 letter from the veteran's treating psychiatrist 
described him as possessing a "tenuous psychiatric status," 
but did not describe him as incompetent.  An April 1973 VA 
examination by a VA psychiatrist also resulted in a finding 
of competency.  

The veteran was not actually described as incompetent until 
October 1975, when a VA social survey noted his history of 
financial mismanagement and suggested the need for a 
guardian.  An October 1975 letter from his treating VA 
physician was also considered; this doctor had been treating 
the veteran on an intermittent basis since January 1972, and 
described him as "incompetent to handle funds for VA 
purposes."  However, the doctor did not say for how long the 
veteran had been incompetent, or upon what date such 
incompetency had commenced.  Nevertheless, the law requires a 
finding of competency whenever there is reasonable doubt as 
to a person's competency.  38 C.F.R. § 3.353 (2000).  In the 
present case, the preponderance of the medical evidence 
immediately preceding and contemporaneous to the veteran's 
eligibility period for RH insurance suggests he was mentally 
competent at that time.  

Even assuming arguendo that the veteran was incompetent in 
June 1971, the date service connection was awarded and he 
became eligible for RH insurance, he was found to be 
competent for VA purposes in May 1990, and the eligibility 
period would again run, ending in May 1991.  Medical 
evidence, including a January 1990 VA field examination 
report and a May 1990 VA psychiatric examination report, 
suggests the veteran was competent at that time, a finding 
with which the veteran concurred, in order to again gain 
control of his VA financial benefits.  Additionally, he 
legally adopted a child in August 1997, and affirmed in state 
court that he was competent for such purposes; the state 
court judge agreed.  Follow-up VA psychiatric examinations in 
August and September 1997 also found him competent on those 
occasions.  

In conclusion, the veteran has not demonstrated that he was 
incompetent at any time during which he was eligible to apply 
for RH insurance under 38 U.S.C.A. § 1922.  Therefore, the 
statutory one-year eligibility period has run, and the 
veteran's application for such benefits is untimely.  


ORDER

As the veteran's application for RH insurance under 
38 U.S.C.A. § 1922 was untimely, his appeal is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

